DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XI (claims 1, 7, 11 and 13-15) in the reply filed on 01/25/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara (US Patent No. 8,494,109).
a) regarding claim 1:
Ohara discloses a shift register circuit (Figure 2) comprising a plurality of stages configured to generate scanning signals (GL1-GLm) to be supplied to a plurality of scanning lines of a display apparatus (Figure 1), 
a circuit (Figure 4) of one of the plurality of stages comprising: 
a clock terminal (CKA) for inputting a clock signal; 
a set terminal (S) for inputting a set signal; 
a reset terminal (R1) for inputting a reset signal; 

a first transistor (T1) having a gate, a source and a drain that are electrically connected such that the gate is electrically connected to the set terminal (S) and one of the source and the drain is electrically connected to an internal node (N1); 
a second transistor (T7) having a source and a drain that are electrically connected such that one of the source and the drain is electrically connected to the internal node (N1) and the other one of the source and the drain is electrically connected to a reference voltage source (ground); 
a third transistor (T2) having a gate, a source and a drain that are electrically connected such that the gate is electrically connected to the internal node (N1), one of the source and the drain is electrically connected to the clock terminal (CKA), and the other one of the source and the drain is electrically connected to the first output terminal (Q); 
a bootstrap capacitor (Cap1), one end of which is electrically connected to the internal node (N1) and the other end of which is electrically connected to the first output terminal (Q); and 
a stabilization circuit (T13) configured to suppress a drop in potential at the internal node (N1) caused by a ripple on the reset signal (R1) in a charging period of the bootstrap capacitor (Figure 5 and column 9, lines 65-67).
b) regarding claim 7:
Ohara discloses the shift register circuit according to Claim 1, further comprising a sixth transistor (T8) having a gate, a source, and a drain that are electrically connected such that the gate is electrically connected to the reset terminal (R1), one of 
wherein the stabilization circuit includes a seventh transistor (T13) configured to lower a voltage level of the reset signal input to the gate of the sixth transistor (T8) down to the reference voltage (ground) during the charging period (Figure 5 and column 9, lines 65-67).
c) regarding claim 14:
Ohara discloses an active matrix substrate comprising the shift register circuit according to Claim 1 (Figure 1 and column 5, lines 42-43).
d) regarding claim 15:
Ohara discloses a display apparatus comprising the active matrix substrate according to Claim 14 (Figure 1 and column 5, lines 42-43).
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a shift register circuit comprising a plurality of stages configured to generate scanning signals to be supplied to a plurality of scanning lines of a display apparatus, a circuit of one of the plurality of stages comprising: wherein a gate, a source, and a drain of the seventh transistor are 
The prior art of record fails to disclose or make obvious a shift register circuit comprising a plurality of stages configured to generate scanning signals to be supplied to a plurality of scanning lines of a display apparatus, a circuit of one of the plurality of stages comprising: wherein a reset signal different from the reset signal input to the gate of the sixth transistor is input to the gate of the second transistor, along with all the other limitations as required by claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842